Citation Nr: 0619155	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for post-traumatic stress 
disorder.

2.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

3.  Entitlement to service connection for essential 
hypertension, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for plantar warts of 
the right foot.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The December 2001 rating decision denied a 
compensable rating for allergic rhinitis and entitlement to 
service connection for hypertension as secondary to 
paroxysmal atrial tachycardia.  The April 2004 rating 
decision denied the claim for entitlement to service 
connection for plantar warts of the right foot and determined 
that new and material evidence to reopen the previously 
denied claim for PTSD was not submitted.  The veteran 
perfected appeals of both determinations.

In October 2002, the veteran requested a Board hearing by 
video teleconference, and the appeal was remanded by the 
Board in July 2005 to schedule the hearing.  In January 2006, 
the veteran withdrew her request for the hearing.

In November 2004, the Board received additional evidence from 
the veteran, for which she waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues pertaining to PTSD, hypertension and allergic 
rhinitis are addressed in the REMAND portion of the document 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and fulfilled the duty to assist her 
in developing that evidence.

2.  The evidence of record does not show plantar warts, right 
foot, to have been caused or made worse by active military 
service.


CONCLUSION OF LAW

Plantar warts of the right foot were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in separate letters mailed in December 2003, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertains to the claim.  Other letters 
providing VCAA information on establishing service connection 
were also issued in June 2001, March 2002 and June 2002.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and private examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




Factual background

The service medical records reflect that, in October 1983, 
the veteran presented with a complaint of pain in the web of 
the small toe of her left foot.  It had been sore for one 
month.  She related that she had attempted to shave it to 
resolve the problem but unsuccessfully.  Physical examination 
revealed a soft growth, with the core visible after removal 
of the top layer of skin.  The examiner rendered an 
assessment of a soft corn in the web between the 4th and 5th 
toes of the left foot.  A medicast was cut to size and a 
band-aid applied to hold it.

An early November 1983 entry reflects the veteran again 
presented with a complaint of a corn on her left foot between 
the 4th and 5th metatarsals.  Observation revealed irritation 
between the 4th and 5th digits of the left foot which were 
painful upon palpations.  The examiner rendered an assessment 
of chemical burns and issued the veteran a soft shoe chit for 
seven days.  The June 1984 physical examination at separation 
assessed the veteran's feet as normal.

VA treatment records associated with the claims file reflects 
that the veteran is diagnosed with diabetes mellitus, and 
that it is not service connected.  An August 2001 VA 
treatment note related to a diabetic foot examination 
reflects that the findings included a corn, erythema, and a 
blister or callus.  The note does not reflect which foot or 
whether the findings were bilateral.  The examiner advised 
the veteran to wear new, larger shoes, avoid bare feet, and 
to use lotion daily.

In October 2003, the veteran presented to VA with complaints 
of bilateral foot pain in the outer aspect of the plantar 
surface of both feet, which was aggravated by walking and 
relieved by rest.  Examination revealed no point tenderness 
to palpation over the plantar aspect of the feet bilaterally.  
There was no erythema, swelling, or skin breakdown.  There 
was a small wart between the 4th and 5th toes of the right 
foot.

The examiner suspected a mechanical cause for the veteran's 
foot pain, likely secondary to abnormal stress from 
pronation.  The examiner recommended topical therapy for the 
wart and referred the veteran to physical therapy.  Physical 
therapy assessed that she would benefit from orthotics to aid 
mechanical malfunction.

A November 2003 podiatry consult related to the veteran's 
diabetes care reflects that examination revealed a small 
tender corn on the lateral right fourth toe.  There also were 
calluses on the plantar aspects of the 2nd, 3rd, and 5th toes 
of both feet.  There were no ulcerations, pus, or discharge.  
The examiner rendered an assessment of tender 
nails/corn/calluses without acute infection or ulcerations.  
The examiner also noted that the veteran was a diabetic and 
periodic foot care was necessary, and that one treatment 
option was an arthroplasty of the right fourth digit.  The 
veteran was instructed on proper diabetic foot care and 
advised to wear accommodative shoes and to inspect her feet 
daily.

None of the entries in the veteran's VA treatment records 
related to her feet reflect a comment or opinion as to any 
relationship between the veteran's current foot 
symptomatology and her active service.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The veteran's representative asserts that the foot 
symptomatology reflected in the veteran's VA outpatient 
records is sufficient to confer the benefit sought, in light 
of the instance contained in the service medical records.  
The Board rejects the assertion, however, as the veteran's 
feet were assessed as normal at her separation physical 
examination, and the two episodes reflected in the service 
medical records involved her left foot.  Further, the claims 
file reflects no evidence of treatment for foot 
symptomatology in the years immediately after service.  These 
factors support a finding that the corn in the web between 
the veteran's toes and irritation on the left foot recorded 
in the service medical records in October 1983 and November 
1983 were acute and transitory without any residual effects.  
There also is the matter, as noted, that the corns observed 
on the veteran's toes in 2003 were on the plantar aspect of 
her toes, as opposed to the one located in the web between 
her toes in service.  Further, none of the providers who 
examined the veteran's feet found any relationship between 
the corns and her active service.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim.  38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for plantar warts of the 
right foot is denied.


REMAND

Remand of the issues pertaining to PTSD, allergic rhinitis, 
and hypertension is required to comply with the duty to 
notify and/or the duty to assist.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

While in a letter of December 2003, the veteran was, in fact, 
furnished with the basic requirements for establishing 
service connection and the need to submit new and material 
evidence, that letter did not meet the specificity apparently 
required by the decision in Kent.  Specifically, the letter 
did not advise the veteran that her prior claim was denied 
due to a lack of a diagnosis of PTSD and the lack of a 
sufficient stressor.  In that regard, the July 1997 rating 
decision denied PTSD because a court-martial did not meet the 
criteria for an acceptable stressor, and because the record 
did not contain a diagnosis of PTSD.  Thus, remand for 
corrective notice pursuant to Kent  is needed.

With respect to the claim for an increased rating for 
allergic rhinitis, the Board notes that the multiple VCAA 
letters in the record did not actually advise the veteran 
regarding her claim for an increased rating.  The letters 
only provided information regarding substantiating claims for 
service connection.  Thus, corrective notice is needed. 

Additionally, the Board notes that the last VA examination 
specifically for allergic rhinitis was in 2001.  Thus, the 
Board finds that a current examination for this disorder 
would assist in evaluating the claim.  

With respect to the claim for service connection for 
hypertension as secondary to service connected disabilities, 
the Board finds that a VA examination to determine whether 
the disorder is caused or aggravated by service connected 
paroxysmal atrial tachycardia or allergic rhinitis is 
necessary to address this claim.  See 38 C.F.R. § 3.159(c).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with any other original 
claim or a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to the claim 
for an increased rating for allergic 
rhinitis and whether new and material 
evidence has been submitted sufficient to 
reopen the veteran's previously denied 
claim for service connection for PTSD.  
The notice should also address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of PTSD, as outline by the 
Court in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted for PTSD or hypertension, or an 
increase awarded for allergic rhinitis, as 
well as the information and evidence 
necessary to substantiate such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for allergic rhinitis, 
hypertension, and PTSD since June 2004, and 
should request VA treatment records since 
that date.  After securing any necessary 
release, the RO should obtain any records 
identified by the veteran.

3.  The veteran should be afforded a VA 
examination to determine the current nature 
and severity of the veteran's allergic 
rhinitis.  The claims folder should be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
All symptoms caused by allergic rhinitis 
should be discussed and all tests deemed 
necessary should be conducted.

4.  The RO should also arrange for a 
cardiovascular examination to determine if 
the veteran's hypertension is related to 
her service-connected paroxysmal atrial 
tachycardia or allergic rhinitis.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
completion of the examination.

Following review of the claims file and 
examination of the veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not (probability 
of at least 50 percent) that the veteran's 
essential hypertension is caused by or 
aggravated (permanently worsened beyond 
the normal course of the disorder) by her 
service-connected paroxysmal atrial 
tachycardia or allergic rhinitis.  If 
aggravation is found, the examiner should 
quantify the degree of aggravation.  The 
examiner should provide the basis and a 
full explanation for any opinion offered.  

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC 
in light of all the other evidence of 
record and readjudicate the veteran's 
claims.  To the extent that any benefit 
sought on appeal remains denied, the RO 
should issue the veteran an SSOC, and 
provide an opportunity for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appeal of these issues.  The appellant need 
take no action unless otherwise notified.  VA will notify the 
appellant if further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


